Remarks
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to papers filed 02/12/2021 in which claims 1-15 were canceled; and claim 21 was withdrawn. All the amendments have been thoroughly reviewed and entered. 
Claim 16 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 21, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/05/2016 and 11/12/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 16-21 are under examination.


Withdrawn Rejection
The rejection of claims 3, 4, 9-10, 12 and 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martino et al (22 February 1994; US 5,288,493), is withdrawn, in view of Applicant’s cancellation of claims 3, 4, 9-10, 12 and 15.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 16 is drawn to a skin care formulation comprising: (A) a polymer derived from: about 12 to about 23 weight percent of the total monomer content of methacrylic acid, and a balance of the total monomer content of the N-alkyl (meth)acrylamide monomer: and (B) at least one sunscreen active agent, wherein said skin care formulation is a non-emulsion, volatile solvent-based formulation.
As previously discussed in the Final Rejection dated 11/12/2020, “a balance” as recited in claim 16 was interpreted as the remainder of the total monomer content, which is 77 to 88 weight percent of the total monomer content of N-alkyl (meth)acrylamide monomer. In view of the claim interpretation, the polymer as claimed in claim 16 containing a high weight percentage of 77 to 88 weight percent of the total monomer content of N-alkyl (meth)acrylamide monomer, is not expressly taught or suggested by prior art including the closest applied prior art of Martino et al (US 5,288,493) because Martino only teaches a copolymer containing 10-70% by weight of C1 to C18 N-substituted alkyl acrylamide. As such, claim 16 is nonobvious over the prior art, and thereby is allowed.

No other outstanding issue is remaining.
As a result, claims 16-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 16-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DOAN T PHAN/Primary Examiner, Art Unit 1613